Citation Nr: 0817070	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative disc disease of the lumbosacral spine.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1977 to April 
1985 and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the RO 
which, in part, denied service connection for a low back 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
chronic low back pain in service was an early manifestation 
of degenerative disc disease.  


CONCLUSION OF LAW

The veteran's degenerative disc disease at L2-3 was incurred 
in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in August 2006 was sent by VA to 
the veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in November 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he has a 
disability at present which is related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The veteran contends that he has had chronic low back 
problems since shortly before he was discharged from service 
and believes that his degenerative disc disease of the lumbar 
spine was first manifest in service.  

The service medical records showed that the veteran was 
placed on light duty for mechanical low back pain in January 
2004.  On a Post Deployment Health Assessment in February 
2004, the veteran reported a history of back pain since being 
deployed.  The report did not include any specific findings 
or diagnosis.

On VA examination in May 2004, the veteran reported 
intermittent low back pain, localized to the lumbar sacral 
spine and radiating into the right hip.  He denied any 
history of a back injury or any prior treatment.  On 
examination, the veteran had full range of motion of the 
lumbosacral spine and there were no neurological 
abnormalities.  The veteran could heel and toe walk without 
difficulty and muscle tone and strength in the lower 
extremities were normal.  X-ray studies of the lumbosacral 
spine were negative.  The diagnoses included lumbosacral 
strain, essentially normal physical examination without 
radiculopathy.  

VA medical records from 2004 to the present showed treatment 
for various maladies, including occasional complaints of low 
back pain.  An MRI in June 2006 revealed a small central disc 
extrusion resulting in mild canal stenosis at L2-3, and 
severe atrophic paraspinal musculature of the lower 
lumbosacral spine consistent with possible muscular 
dystrophy.  

The veteran was afforded a VA orthopedic examination in 
September 2007, to determine the nature and etiology of his 
low back disability.  The examiner indicated that the claims 
file was reviewed and provided a detailed discussion of the 
veteran's medical history.  The veteran denied any history of 
back trauma and said that his back pain began in late 2003 or 
early 2004, while he was deployed over seas.  He reported 
flare-ups of back pain weekly, precipitated by bending over.  
On examination, there was some tenderness, muscle atrophy, 
guarding, and limitation of motion of the lumbosacral spine 
with pain.  The diagnoses included degenerative disc disease 
lumbar spine with small central disc extrusion at L2-3.  As 
to the question of whether the veteran's low back disability 
began in service, the examiner indicated that he could not 
render an opinion without resorting to speculation.  He noted 
that while there was one documentation of low back pain 
during service, it would be pure speculation to relate the 
veteran's degenerative disc disease shown on MRI in June 
2006, to the single complaint two years earlier.  The 
examiner also noted that the veteran had some type of muscle 
disorder with weakness which may have contributed to the 
development of degenerative disc disease.  

In this case, the Board finds that the medical evidence of 
record is in relative equipoise and that reasonable doubt 
favors the veteran.  While the veteran denied any specific 
injury to his back during service, he was placed on light 
duty for the last two months of service due to low back pain.  
He reported chronic back pain at the time of his Post 
Deployment examination in February 2004, and on his initial 
VA examination in May 2004, two months after discharge from 
service.  Although no specific diagnostic abnormalities were 
noted on VA examination at that time, the diagnosis included 
low back strain.  The first definitive diagnostic study (MRI) 
of the veteran's lower back was in June 2006, at which time 
he was found to have mild degenerative disc disease at L2-3.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, while the VA examiner in September 2007 indicated that 
he could not render an opinion regarding the date of onset of 
the veteran's degenerative disc disease without resorting to 
speculation, he did not rule out the possibility that the 
degenerative changes were present in service.  Given the 
veteran's consistent complaints of low back pain in service 
and on VA examinations from the time of discharge from 
service up until the first definitive diagnostic study 
revealed degenerative disc disease in June 2006, the Board 
finds that reasonable doubt should be resolved in his favor.  
Accordingly, service connection for degenerative disc disease 
at L2-3 is granted.  


ORDER

Service connection for degenerative disc disease at L2-3 is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


